NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After an extensive search of the prior art the examiner was unable to find a teaching of the container extraction assembly as claimed.  Independent claims 1 and 10 claim a container extraction assembly comprising an extractor assembly with a pull member and extractor member, and a retainer assembly, with a proximal and distal leg.  The pull member is movable between a first, second, and third position and moves the extractor from the distal position to the proximal position.  The retainer assembly is movable between a deployed, folded, and finish position.  Moving the pull member moves the retainer assembly.  The prior art does not teach a folding retainer assembly, as claimed, that is moved into different positions based on movement of the pull member.  US 10,710,858 and US 9,821,911 are the best prior art and teach pull member and extraction member but do not teach the foldable retainer.  There is no motivation to modify the prior art to teach the applicant’s claimed invention.  As such, claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



22 February 2021